Citation Nr: 0614215	
Decision Date: 05/16/06    Archive Date: 05/25/06

DOCKET NO.  98-08 086A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel


INTRODUCTION

The veteran had active service from April 1965 to November 
1967.

The matter is before the Board of Veterans' Appeals (Board) 
from a rating decision promulgated by the Department of 
Veteran's Affairs (VA) Regional Office (RO) in New York, New 
York, in June 1997, which denied the claim.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
an equitable disposition of the instant case has been 
completed.

2.  The veteran did not serve in combat while in service.

3.  The evidentiary record does not support a diagnosis of 
post-traumatic stress disorder related to the veteran's 
active military service.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

In this case, the decision on appeal was issued prior to the 
enactment of the VCAA, therefore preadjudication notice could 
not be provided.  In a February 2004 letter, the RO provided 
notice to the veteran regarding what information and evidence 
is needed to substantiate the claim for service connection, 
as well as what information and evidence must be submitted by 
the veteran, what information and evidence will be obtained 
by VA, and the need for the veteran to advise VA of or submit 
any further evidence that pertains to the claim..

In addition, the veteran was provided with a copy of the 
appealed rating decision, as well as a March 1998 Statement 
of the Case (SOC), and an April 2004 Supplemental Statement 
of the Case (SSOC).  These documents provided him with notice 
of the law and governing regulations, as well as the reasons 
for the determinations made regarding his claim.  By way of 
these documents, he also was specifically informed of the 
cumulative evidence already having been previously provided 
to VA or obtained by VA on the veteran's behalf.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical and personnel records, naval deck 
logs, private treatment records, lay statements, and VA 
outpatient treatment reports and examination reports.  A VA 
examination was scheduled for the veteran in March 2004, but 
the veteran failed to report.

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence. There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the appellant.  As 
such, there is no indication that there is any prejudice to 
the appellant by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Moreover, as the Board concludes below that the preponderance 
of the evidence is against the appellant's claim for service 
connection, any question as to an appropriate evaluation or 
effective date to be assigned is rendered moot.  Any error in 
the sequence of events or content of the notice is not shown 
to have any effect on the case or to cause injury to the 
claimant.  Thus, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess, supra; Pelegrini, supra; see also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file, which consists of:  his multiple contentions; 
service medical and personnel records; VA medical records and 
examination reports; private medical records; lay statements; 
and information from the Department of the Navy.  Although 
the Board has an obligation to provide adequate reasons and 
bases supporting this decision, there is no requirement that 
the evidence submitted by the appellant or obtained on his 
behalf be discussed in detail.  Rather, the Board's analysis 
below will focus specifically on what evidence is needed to 
substantiate each claim and what the evidence in the claims 
file shows, or fails to show, with respect to each claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
the current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2005).

If, however, the veteran did not serve in combat, or if the 
claimed stressor is not related to combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  See Doran v. 
Brown, 6 Vet. App. 283, 288-89 (1994).  The veteran's 
testimony alone cannot, as a matter of law, establish the 
occurrence of a non-combat stressor.  See Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996).  Furthermore, an opinion by a 
medical health professional based on post-service examination 
of the veteran cannot be used to establish the occurrence of 
a stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395-96 
(1996).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

The veteran claims to have PTSD as a result of being on the 
same ship where fellow sailors were injured when a mooring 
line snapped, and also from his own proximity to explosives 
during general quarters assignments on that ship.  As will be 
explained below, the preponderance of competent medical 
evidence is against a finding that the veteran suffers from 
PTSD that is causally related to his active military service.

As an initial matter, the Board finds that the veteran did 
not serve in combat while in service.  The military 
occupational specialty listed on the veteran's DD Form 214 is 
not combat related.  Naval records indicate the veteran's 
ship toured between ports in the Mediterranean Sea during the 
veteran's service, but there is no indication that the 
veteran's ship participated in combat operations.  Because he 
did not serve in combat, corroborating evidence of the 
claimed in-service stressors having actually occurred is 
required.  Doran, 6 Vet. App. at 288-89.

In this case, the veteran related a specific stressor 
occurring off the coast of Naples, Italy when mooring lines 
broke in fall 1966 during a storm, injuring fellow sailors 
who had to be evacuated by helicopter.  Navy records from 
November 1966 do indicate that an incident occurred where 
mooring lines parted and three injured crewman had to be 
evacuated by helicopter.  The other claimed stressors are 
vague and general in nature, such as duty in a room full of 
gunpowder and performing man-overboard watch in foul weather 
being stressful.  

Although there is no evidence of PTSD in service medical 
records, and the February 1997 VA PTSD examination found that 
the veteran did not meet the criteria for a diagnosis of 
PTSD, other evidence of record does include a diagnosis of 
PTSD.  For example, private treatment records from June to 
October 1993 include such a diagnosis.  However, these 
records note the veteran reporting combat in Vietnam as well 
as seeing a friend killed.  As noted above, there is no 
indication that the veteran served in Vietnam or in combat.  
Moreover, these records do not provide support for the PTSD 
diagnosis, and a subsequent VA examination report 
specifically found that the veteran did not meet the 
diagnostic criteria for PTSD.  Therefore, these records are 
not probative in establishing a current diagnosis of PTSD or 
a relationship between that disorder and a verified in-
service stressor. 

Similarly, a VA outpatient record from July 1997 notes a 
diagnosis of PTSD and that the veteran was feeling the 
"stress from combat."  A September 1997 work excuse note 
also shows a diagnosis of PTSD, but provides no other 
evidence supporting the diagnosis.  As above, these records 
do not establish that the veteran suffers from PTSD as a 
result of a verified in-service stressor.

In April 1998, lay statements were received from the 
veteran's family.  While these statements detail the 
veteran's symptoms and personality changes, the cannot serve 
to diagnose PTSD nor relate that diagnosis to service.  A 
layperson is not qualified to render medical opinions 
regarding the etiology of disorders and disabilities, and 
such opinions are entitled to no weight.  Cromley v. Brown, 7 
Vet. App. 376, 379 (1995); Boeck v. Brown, 6 Vet. App. 14, 16 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

As noted above, service connection for PTSD requires 
probative medical evidence diagnosing the condition; a link, 
established by medical evidence, between the current symptoms 
and an in-service stressor; and credible supporting evidence 
that the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f) (2005).  The veteran's claim is not substantiated by 
probative evidence showing that he has PTSD as a result of a 
verified in-service stressor.  

The Board notes that a VA PTSD examination was scheduled for 
the veteran in March 2004.  However, the veteran failed to 
appear.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) 
(The duty to assist is not a "one-way street."  If a claimant 
wants help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence.).  Thus, in the 
absence of competent medical evidence linking PTSD to a 
verified in-service stressor, the preponderance of the 
evidence is against the claim of entitlement to service 
connection for PTSD.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).   




ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


